Smith, Judge.
Emory University, employer and appellant, was ordered to make disability payments to Cannup based upon an administrative law judge’s findings that Cannup had suffered a change in condition related to her previous on-the-job injury at Emory. The board of workmen’s compensation adopted the judge’s award; the superior court affirmed; and this court, finding evidence to *608support the award, affirms the superior court.
Argued September 19, 1977
Decided January 26, 1978.
John Nix, Henry M. Murff, for appellant.
Stow, Garvin & Glenn, James A. Glenn, Jr., for appellee.
1. The appellant correctly contends that, for an employee to receive a change of conditions award under Code § 114-709, the employee must show (1) a change of condition for the worse (2) rendering the employee unable to work for any employer (3) thus resulting in a total or partial loss of income (4) proximately caused by the accidental injury. Roland v. Cotton States Mut. Ins. Co., 133 Ga. App. 442 (211 SE2d 395) (1974). However, contrary to the appellant’s contentions, we find substantial evidence in the record to support a finding of fact in the employee’s favor as to each of these four elements.
2. The fact that the award required payments "for a. period not to exceed a total of 400 weeks,” without expressly allowing credit for previous payments, does not render the award illegal or void. The appellant’s liability in this case accrued at a time when Code § 114-404 limited the total amount of compensation to 400 weeks or $18,000 (see Ga. L. 1968, pp. 3, 4), and the appellee concedes that the liability will cease, and compensation payments will end, when this statutory ceiling is reached. Thus, the absence of an express provision allowing credit for previous payments could not be harmful to the appellant.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.